Exhibit PROMISSORY NOTE $50,000,000.00 New York, New York January 17, 2008 FOR VALUE RECEIVED, MSC INDUSTRIAL DIRECT CO., INC. (the “Borrower”), HEREBY PROMISES TO PAY to the order of JPMORGAN CHASE BANK, N.A. (the “Bank”), at its offices located at 395 North Service Road, Melville, New York, 11747, or at such other place as the Bank or any holder hereof may from time to time designate, the principal sum of FIFTY MILLION DOLLARS ($50,000,000.00), or such lesser amount as may constitute the outstanding balance hereof, in lawful money of the United States, on the Maturity Date (as hereinafter defined) set forth on the Grid Schedule (or earlier as hereinafter referred to), and to pay interest in like money at such office or place from the date hereof on the unpaid principal balance of each Loan (as hereinafter defined) made hereunder at a rate equal to the Applicable Interest Rate (as hereinafter defined and computed on the basis of the actual number of days elapsed on the basis of a 360-day year) for such Loan, which shall be payable on the last day of the Interest Period relating to such Loan and, if such Interest Period is greater than three (3) months, at three (3) month intervals after such Loan is made, until such Loan shall be due and payable (whether at maturity, by acceleration or otherwise) and thereafter, on demand.Interest on any past due amount, whether at the due date thereof or by acceleration or upon default, shall be payable at a rate two percent (2%) per annum above the Bank's Prime Rate which rate shall be computed for actual number of days elapsed on the basis of a 360-day year and shall be adjusted as of the date of each such change, but in no event higher than the maximum permitted under applicable law.“Prime Rate” shall mean the rate of interest as is publicly announced by the Bank from time to time as its Prime Rate. Interest/Grid Schedule The Bank is authorized to enter on the Grid Schedule attached hereto (i)the amount of each Loan made from time to time hereunder, (ii)the date on which each Loan is made, (iii)the date on which each Loan shall be due and payable to the Bank, provided that all Loans outstanding shall be due and payable no later than March 31, 2008 (the “Maturity Date”), (iv)the interest rate agreed between the Borrower and the Bank as the interest rate to be paid to the Bank on each Loan (each such rate, the “Applicable Interest Rate”), which rate, at the Borrower's option in accordance herewith, shall be at (a) the Prime Rate (the “Prime Rate Loan(s)”), (b) a fixed rate of interest determined by and available at the Bank in its sole discretion (the “Fixed Rate”) for the applicable Interest Period (the “Fixed Rate Loan(s)”) or (c) the Adjusted LIBO Rate (as hereafter defined) plus 0.40% (the “LIBOR Loan”), (v)the amount of each payment made hereunder, and (vi)the outstanding principal balance of the Loans hereunder from time to time.The date, amount, rate of interest and maturity date of each Loan and payment(s) (if any) of principal, the Loan(s) to which such payment(s) will be applied (which shall be at the discretion of the Bank) and the outstanding principal balance of Loans shall be recorded by the Bank on its books and records (which may be electronic in nature) and at any time and from time to time may be, and shall be prior to any transfer and delivery of this Note, entered by the Bank on the schedule attached or any continuation of the schedule attached hereto by the Bank (at the discretion of the Bank, any such entries may aggregate Loans (and payments thereon) with the same interest rate and tenor and, if made on a given date, may show only the Loans outstanding on such date).Any such entries shall be conclusive in the absence of manifest error.The failure by the Bank to make any or all such entries shall not relieve the Borrower from its obligation to pay any and all amounts due hereunder. Prepayment The Borrower shall not have the right to prepay any Loan, other than Loans based on the Prime Rate, prior to the Maturity Date of such Loan.In the event the Borrower does prepay a Loan prior to the Maturity Date, the Borrower shall reimburse the Bank on demand for any loss incurred or to be incurred by it in the reemployment of the funds released by any prepayment. Discretionary Loans by the Bank The Bank, pursuant to a letter dated January 17, 2008, has approved an uncommitted line of credit to the Borrower in a principal amount not to exceed the face amount of this Note.The execution and delivery of this Note and the acceptance by the Bank of this Note shall not be deemed or construed to create any contractual commitment to lend by the Bank to the Borrower.The line of credit is in the form of advances made from time to time by the Bank in its sole and absolute discretion to the Borrower.This note evidences the Borrower’s obligations to repay those advances.The aggregate outstanding principal amount of debt evidenced by this Note is the amount so reflected from time to time in the records of the Bank.Any LIBOR Loan shall be in a minimum principal amount of $500,000 and in increments of $100,000.Fixed Rate Loans shall be in a minimum principal amount of $100,000.Each such request for a Loan shall be made by any officer of the Borrower or any person designated in writing by any such officer, all of which are hereby designated and authorized by the Borrower to request Loans and agree to the terms thereof (including without limitation the Applicable Interest Rate and Maturity Date with respect thereto).The Borrower shall give the Bank notice at least three (3) Business Days prior to the date hereof and the end of each Interest Period (as hereafter defined) specifying whether the Loan shall bear interest at the Prime Rate, the Fixed Rate or the LIBO Rate and the Interest Period applicable thereto.In the event the Borrower shall fail to provide such notice, the Loan shall be deemed to bear interest at the applicable Prime Rate and shall have an Interest Period of one month.The principal amount of each Loan shall be prepaid on the earlier to occur of the Maturity Date applicable thereto, or the date upon which the entire unpaid balance hereof shall otherwise become due and payable. Increased
